307 S.W.3d 336 (2009)
In re David KELLUM.
No. 04-09-00687-CR.
Court of Appeals of Texas, San Antonio.
November 4, 2009.
Michael Stephen Raign, Attorney At Law, San Antonio, TX, for appellant.
Susan D. Reed, Criminal District Attorney, San Antonio, TX, for appellee.
Sitting: SANDEE BRYAN MARION, Justice, PHYLIS J. SPEEDLIN, Justice, and STEVEN C. HILBIG, Justice.

MEMORANDUM OPINION
PER CURIAM.
On October 23 2009, relator David Kellum filed a pro se petition for writ of mandamus, seeking to compel the trial court to conduct a hearing and rule on motions to suppress and for quantitative weight analysis, which Kellum filed pro se in the underlying criminal proceeding. Kellum is represented by appointed counsel in that proceeding.[2]
A criminal defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex.Crim.App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.Crim.App.1995). A trial court has no legal duty to rule on a pro se motion in a criminal proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by failing to rule on relator's pro se motions, and relator's petition for writ of mandamus is denied. TEX.R.APP. P. 52.8(a). Relator's motion for leave to file the petition is dismissed as moot.
NOTES
[2]  Attorney Michael Raign was appointed to represent relator in the criminal proceeding pending in the trial court.